Citation Nr: 1442060	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  08-05 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION


The appellant (Veteran) had active service from April 1970 to May 1971.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied the appellant's claim for service connection for major depression, bipolar disorder and posttraumatic stress disorder (PTSD).  

The appellant has filed claims for several psychiatric disorders, because the Court has determined that a pro se claimant cannot be charged with identifying the particular psychiatric disability for which he or she is diagnosed and may be related to service, the Board has recharacterized the issue on the title page to reflect the inclusive nature of the his claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

 The appellant testified before a Decision Review Officer (DRO) in February 2007 and at an April 2011 Travel Board hearing.  Copies of both transcripts are of record.   

The case was remanded by the Board for further development in September 2011.  


This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant asserts that service connection is warranted for his acquired psychiatric disorder based on service incurrence.  

While the claim was in remand status, the Veteran's Law Judge (VLJ) who conducted the Veteran's April 2011 hearing retired from the Board.  The appellant was given the opportunity to present evidence before another Veterans Law Judge via a May 2014 letter; however, he did not respond to the letter. 

In August 2014, the appellant's representative indicated, in pertinent part, that the appellant did desire a Travel Board hearing in connection with this claim.  He has the right to such a hearing. 38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a)(e) , 20.703 (2013). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

The RO should take appropriate action and schedule the appellant for a Travel Board hearing in this matter before the Board.  He should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  After the hearing is held, or if the appellant cancels the hearing or fails to report, the case should be returned to the Board for further appellate review, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



